Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20120042973) in view of Xiao (CN 202674448) further in view of Weaver (6820291) and Laera (20130019974).
Regarding claims 1, 4, 5, 9 and 12, Ko, Fig 1-5, discloses a faucet comprising: a spout 2; a flexible tube 3 supported for sliding movement within the spring spout; a spout nest 5 coupled to the spring spout; a sprayhead 8 fluidly coupled to the flexible tube 3 and releasably coupled to the spout nest.
Ko fails to disclose the spout as a helical spring spout and a docking cradle supporting spout nest. Xiao, teaches a spout base 1; a spring spout 10 including a helical spring having opposing first and second ends, the first end coupled to the spout base; a flexible tube 9 supported within the spout base and the spring spout; a spout nest 15 coupled to the second end of the spring spout; and a docking cradle 13 supported by the spout base and configured to releasably couple to the spout nest. Xiao shows a support arm 11 having a first end coupled to spout base and a second end supporting the docking cradle 13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ko with helical spring spout and a docking cradle supporting spout nest as taught by Xiao in order to increase spout flexibility.
Ko as modified is capable of different operation modes including first mode when the spout nest is coupled to the docking cradle and the sprayhead is coupled to the spout nest, a second mode of operation is defined when the spout nest is removed from the docking cradle and the sprayhead is coupled to the spout nest, and a third mode of operation is defined when the spout nest is coupled to the docking cradle and the sprayhead is removed from the spout nest and a fourth mode of operation is defined when the spout nest is removed from the docking cradle and the sprayhead is removed from the spout nest.
As to claim 2, Ko as modified discloses magnetic coupling 4,7 releasably coupling the sprayhead to the spout nest.
As to claim 3, Ko as modified discloses a magnet 4 and a sprayhead retainer 52 to secure the magnet to the spout nest, and a magnetically attractive member 7 secured to the sprayhead.
As to claim 6, Ko as modified (as shown in Xiao) discloses docking cradle includes a c-shaped retainer 13 configured to engage the spout nest.
As to claim 7, Ko as modified (as shown in Xiao) fails to disclose a magnet at docking cradle having a magnet for releasable coupling. However, Official Notice is taken that using a magnet, for the purpose of releasable coupling are widely known and notoriously old in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a magnet at the docking cradle in the device of Ko as modified for the purpose of releasable coupling as is widely known and notoriously old in the art.
As to claim 8, Ko as modified (as shown in Xiao) shows the support arm is supported for rotation about a longitudinal axis of the spout base (Xiao, title, discloses the tap as 360 degree rotatable with circular tube 12 which is seen as rotatable against base).
As to claims 14-17, Ko as modified discloses a device, as applied to claim 8, which inherently performs the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device  will inherently perform the claimed process. See MPEP 2112.02
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20120042973) in view of Xiao (CN 202674448) further in view of Weaver (6820291).
As to claim 11, Ko as modified fails to disclose docking cradle received an annular groove between upper and lower flanges of spout nest. Weaver, teaches a docking cradle (hook at left end of 25 in Fig 1) received in a received an annular groove between upper and lower flanges of cradled part (part between 22 and 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ko with docking cradle received an annular groove between upper and lower flanges of cradled part (spout nest in case of Ko) as taught by Weaver in order to prevent axial slippage.
As to claims 18, Ko as modified discloses a device, as applied to claim 8, which inherently performs the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device  will inherently perform the claimed process. See MPEP 2112.02
Claims 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20120042973) in view of Xiao (CN 202674448) further in view of Weaver (6820291) and Laera (20130019974).
Regarding claim 19, Ko, Fig 1-5, discloses a spout base 1; a spout 2 having opposing first and second ends, the first end coupled to the spout base; a flexible tube 3 supported for sliding movement within the spout base and the spout; a spout nest 5 coupled to the second end of the spout; a sprayhead 8 fluidly coupled to the flexible tube 3 and releasably coupled to the spout nest.
Ko fails to disclose the spout as a helical spring spout and a docking cradle supporting spout nest. Xiao, teaches a spout base 1; a spring spout 10 including a helical spring having opposing first and second ends, the first end coupled to the spout base; a flexible tube 9 supported within the spout base and the spring spout; a spout nest 15 coupled to the second end of the spring spout; and a docking cradle 13 supported by the spout base and configured to releasably couple to the spout nest. Xiao shows a support arm 11 having a first end coupled to spout base and a second end supporting the docking cradle 13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ko with helical spring spout and a docking cradle supporting spout nest as taught by Xiao in order to increase spout flexibility.
Ko as modified (as shown by Xiao) teaches the support arm first end 12 coupled to spout base 1 at the same location as first end of spring spout for rotatable movement about spout base but fails to disclose the support arm first end coupled to spout base at a position below, independent and separate of spring spout coupling to the spout base. 
Weaver, Fig 1, teaches support arm 25 with a first end coupled to spout base 20 at a position below, independent and separate of spring spout 21 coupling to the spout base 20. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ko as modified with support arm first end coupled to spout base at a position below, independent and separate of spring spout coupling to the spout base as taught by Weaver as an art-recognized functionally equivalent substitute coupling mechanism yielding predictable results of providing a rotatable coupling between support arm and spout base.  
Ko as modified fails to disclose the support arm rotatable independently of the spring spout about the spout base.  Laera, Fig 1-9, teaches support arm 60 rotatable independently of the spring spout (by pivotable ring 62, Para 17) about the spout base. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ko as modified with support arm rotatable independently of the spring spout about the spout base as taught by Laera in order to provide increased flexibility. 
As to claim 20, Ko as modified discloses magnetic coupling 4,7 releasably coupling the sprayhead to the spout nest.
As to claim 21, Ko as modified discloses a magnet 4 and a wand retainer 52 to secure the magnet to the spout nest, and a magnetically attractive member 7 secured to the sprayhead.
As to claim 22, Ko as modified (as shown in Xiao) discloses docking cradle includes a c-shaped retainer 13 configured to engage the spout nest.
As to claim 23, Ko as modified (as shown in Xiao) fails to disclose a magnet at docking cradle having a magnet for releasable coupling. However, Official Notice is taken that using a magnet, for the purpose of releasable coupling are widely known and notoriously old in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a magnet at the docking cradle in the device of Ko as modified for the purpose of releasable coupling as is widely known and notoriously old in the art.
As to claim 24, Ko as modified (as shown in Xiao) discloses the first end of the support arm 11 is supported for rotation about a longitudinal axis of the spout base 1.
As to claims 25 and 26, Ko as modified is capable of different operation modes including first mode when the spout nest is coupled to the docking cradle and the sprayhead is coupled to the spout nest, a second mode of operation is defined when the spout nest is removed from the docking cradle and the sprayhead is coupled to the spout nest, and a third mode of operation is defined when the spout nest is coupled to the docking cradle and the sprayhead is removed from the spout nest and a fourth mode of operation is defined when the spout nest is removed from the docking cradle and the sprayhead is removed from the spout nest.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 13, 19-26 respectively are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 17, 17, 1-8 respectively of U.S. Patent No. 11085175. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because all the claim limitations of claims 1, 9, 10, 13, 19-26 respectively of current application are found in claims 7, 8, 17, 17, 1-8 respectively of U.S. Patent No. 11085175. Since anticipation is the epitome of obviousness, claims 1, 9, 10, 13, 19-26 respectively are seen as obvious over claim 7, 8, 17, 17, 1-8 respectively of U.S. Patent No. 11085175.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753